UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-6505



ANGELO CORNELIUS CASON, JR.,

                Petitioner - Appellant,

          v.


GENE M. JOHNSON,    Director   of   the    Virginia   Department   of
Corrections,

                Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Walter D. Kelley, Jr., District
Judge. (2:07-cv-00610-WDK-FBS)


Submitted:   June 26, 2008                     Decided:   July 2, 2008


Before KING and DUNCAN, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Angelo Cornelius Cason, Jr., Appellant Pro Se.      James Robert
Bryden, II, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Angelo Cornelius Cason, Jr., seeks to appeal the district

court’s order accepting the recommendation of the magistrate judge

and dismissing without prejudice his 28 U.S.C. § 2254 (2000)

petition for failure to exhaust state court remedies. The order is

not   appealable    unless     a   circuit    justice   or    judge     issues    a

certificate of appealability.         See 28 U.S.C. § 2253(c)(1) (2000).

A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                      28 U.S.C.

§   2253(c)(2)   (2000).       A   prisoner   satisfies      this   standard     by

demonstrating      that   reasonable      jurists    would     find    that     any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the   district   court    is   likewise   debatable.         See    Miller-El    v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

We have independently reviewed the record and conclude that Cason

has not made the requisite showing.                 Accordingly, we deny a

certificate of appealability and dismiss the appeal.                  We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                        DISMISSED




                                     - 2 -